Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Pagelof8 Pageid#: 127

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
ANTHONY JOSE MEYERS, )
Petitioner, ) Civil Action No. 7:19-cv-00830
)
Vv. ) MEMORANDUM OPINION
)
J.C. STREEVAL, ) By: Michael F. Urbanski
Respondent. ) Chief United States District Judge

MEMORANDUM OPINION

On November 18, 2019, petitioner Anthony Jose Meyers, proceeding pro se, filed a
petition for relief pursuant to 28 U.S.C. § 2241, alleging that he was deprived of good time
credits without due process following seven prison disciplinary hearings. This case addresses
Incident Report (IR) No. 3053023, which was heard before a Disciplinary Hearing Officer
(DHO) on November 21, 2017. On March 3, 2020, respondent J.C. Streeval! filed a motion
to dismiss or, alternatively, for summary judgment with accompanying memorandum, exhibit,
and attachments. ECF Nos. 8, 9, 9-1. Meyers did not respond to the motion. For the reasons
stated below, the court GRANTS the motion to dismiss or for summary judgment and
DISMISSES Meyers’s motion for relief under 28 U.S.C. § 2241.

BACKGROUND
Meyets is incarcerated at United States Penitentiary (USP), Lee in Jonesville, Virginia.

He complains about procedures in a disciplinary hearing that resulted in the loss of good

conduct time (GCT).

 

1 Warden J.C. Streeval has been substituted for Acting Warden D. Lue as respondent in this matter.
See Fed. R. Civ. P. 25(d) (allowing substitution of parties for public officers named as parties in an action).
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page 2of8 Pageid#: 128

In IR No. 3053023, Meyers was accused of possession of alcohol. On November 6,
2017, staff conducted a pat search of Meyers and found a bottle containing a liquid substance
which smelled of alcohol. ECF No. 9-1 at 31. The bottle containing the liquid subsequently
tested positive for an intoxicant. Id. The incident report charging Meyers with possession of
alcohol was reviewed by the Unit Disciplinary Committee (UDC), which referred the matter
to the DHO for a hearing. Id. A hearing was held on November 21, 2017. Id. at 29. Meyers
waived his right to a staff member and witnesses. Id. at 29-30. The DHO considered the
reporting staff membet’s written report, the evidence presented, and Meyers’s admission that
he possessed the intoxicants. Id. at 30. The DHO found that Meyers committed the
prohibited act of possession of intoxicants and sanctioned him to disallowance of forty-one
days of GCT, fifteen days of disciplinary segregation, and loss of commissary and email
ptivileges for sixty days. Id. The DHO issued his report on November 21, 2017, and the
report reflects that it was delivered to Meyers that same day. Id. Another copy was delivered
to Meyers on January 20, 2020. Id.

Meyers asserts that following the hearing he requested that the DHO issue and provide
him with a written statement of the evidence relied on and the reasons for the sanctions. ECF
No. 1 at 2. He states that he did not receive a response to his Inmate Request to Staff or a
copy of the DHO report. Id. Meyers further alleges that the administrative record does not
support the decision and disposition reached by the DHO. Id. at 5.

In his petition brought pursuant to 28 U.S.C. § 2241, Meyers claims that his due process
tights were violated in the disciplinary hearing proceedings. ECF No. 1 at 1. He seeks

expungement of his disciplinary record and reinstatement of his lost GCT. Id. Respondent,
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page 3of8 Pageid#: 129

in his motion to dismiss or, in the alternative, for summary judgment, argues that Meyers failed
to exhaust his administrative remedies; that his claim that he did not receive the DHO report
is contradicted by Federal Bureau of Prisons (BOP) records; that he has failed to state a claim
for a due process violation; and that he received the due process afforded by Wolff v.
McDonnell, 418 U.S. 539 (1974). ECF No. 8 at 1-2; ECF No. 9 at 1-2.

DISCUSSION
I. Exhaustion of Administrative Remedies

Although § 2241 does not contain a statutory exhaustion requirement, courts require
petitioners to exhaust their administrative remedies prior to bringing a habeas corpus cause of
action. McClung v. Shearin, 90 F. App’x 444, 445 (4th Cir. 2004). The exhaustion requirement
gives prison officials an opportunity to develop a factual record and provides prisons “an
opportunity to resolve disputes concerning the exercise of their responsibilities before being
haled into court.” Jones v. Bock, 549 U.S. 199, 204 (2007). Failure to exhaust may be excused
only on a showing of cause and prejudice. McClung, 90 F. App’x at 445 (citing Carmona v.
United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001)).

The BOP administrative remedy program is set out at 28 C.F.R. § 542.10 — 542.19.
Inmates are directed to first attempt informal resolution of an issue to staff and each warden
establishes procedures for the informal resolution of complaints. 28 C.F.R. § 542.13. If an
inmate is not satisfied with the response he receives from his attempt at informal resolution,
he may file an administrative remedy request. Id. The deadline for completion of informal
resolution and submission of a formal administrative remedy request is twenty days following

the date on which the basis for the request occurred. 28 C.F.R. §542.14(a).
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page 4of8 Pageid#: 130

Administrative remedy requests involving issues other than DHO hearings are
submitted to the institution staff member designated to receive such requests. 28 C.F.R. §
542.14(c)(4). Appeals of DHO decisions are submitted initially to the Regional Director for
the region where the inmate is located. 28 C.F.R. § 542.14(d)(2). An inmate who is not
satisfied with the Regional Director’s response may submit an appeal to the General Counsel
within thirty days of the date the Regional Director signed the response. 28 C.F.R. § 542.15(a).
Appeal to the General Counsel is the final administrative appeal. Id. Appeals to the Regional
Director are made on BP-10 forms and appeals to the General Counsel are made on BP-11
forms. 28 C.F.R. § 542.15(b)(1).

In his petition, Meyers does not address the administrative exhaustion requirement.
See generally ECF No. 1. Respondent Streeval, in his motion to dismiss or for summary
judgment, submitted a declaration from a Special Investigative Services (SIS) Lieutenant for
USP Lee, who stated that he had reviewed BOP files and there was no indication that Meyers
had filed any administrative remedy requests with respect to IR 3053023. See Decl. of Corey
Davis, ECF No. 9-1 at 6. According to SIS Lieutenant Davis, Meyers has filed just one
administrative remedy during his incarceration. Id. at 5.

As noted above, Meyers did not file a reply to respondent’s motion. Because Meyers
did not dispute Davis’s declaration that he failed to exhaust his administrative remedies, the
court finds that the claims are unexhausted. See Fed. R. Civ. P. 56(e) (“If a party fails to ...
properly address another party’s assertion of fact as required by Rule 56(c), the court may ...

consider the fact undisputed for purposes of the motion;.)”); see also ECF No. 9-1 at 6.

 
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page5of8 Pageid#: 131

In addition, the court notes that, according to respondent, after BOP officials
discovered that the original DHO reports were missing from Meyers’s central file, they
provided him with duplicate reports in January of 2020. ECF No. 9-1 at 4; see also id. at 30
(reflecting delivery of copy of DHO report for IR 3053023 on January 20, 2020). Thus, even
if Meyers did not receive a copy of the DHO report after the hearing, he has received it now
and has had ample time to exhaust his administrative remedies and so inform the court.?
Accordingly, the court finds that Meyers has not exhausted his administrative remedies and
DISMISSES his case for failure to exhaust.

II. Merits

Respondent Streeval argues in the alternative that Meyers received due process during
the disciplinary hearing proceedings and is not entitled to habeas corpus relief. In order to be
granted a writ of habeas corpus, a petitioner must show that he is in custody in violation of
the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). In Sandin v.
Conner, 515 U.S. 472 (1995), the Supreme Court described the limited instances in which a
prison inmate can make out a claim that a liberty interest has been taken without due process
and acknowledged that under certain circumstances a state may create liberty interests which
ate protected by the Due Process Clause. Id. at 483-484 (citing Wolff v. McDonnell, 418 U.S.
539 (1974), and Meachum v. Fano, 427 U.S. 215 (1976)). However, the interests generally are
limited to those which impose “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Id. at 484.

 

2 The time limits noted above may be extended when an inmate demonstrates a valid reason for the
delay. 28 C_F.R. § 542.15(a); see also id. § 542.15(b) (listing possible reasons for delay).

5
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page6of8 Pageid#: 132

Meyers lost a total of 41 days of GCT, and it is well-established that inmates have a
liberty interest in the forfeiture of vested good time credits. Batra v. Smith, No. 3:13CV787,
2016 WL 4249494, at *2 (E.D. Va. Aug. 9, 2016) (citing Henson v. United States Bureau of
Prisons, 213 F.3d 897, 898 (5th Cir. 2000)); Downs v. Gill, No. DKC-10-964, 2011 WL

1457757, at *3 (D. Md. Apr. 15, 2011) (citing Henson, 213 F.3d at 898). Thus, GCT can only

 

be taken from a prisoner in a manner that comports with due process.

The Supreme Court described the process due a prisoner accused of a disciplinary
infraction in Wolff as follows: (1) He must receive written notice of the charges; (2) He must
be allowed to call witnesses and present documentary evidence in his defense when permitting
him to do so will not be unduly hazardous to institutional safety or correctional goals; and (3)
There must be a written statement by the fact finder as to the evidence relied on and reasons
for the decision. 418 U.S. at 564, 566.

Meyers received written notice of the charges and was afforded the opportunity to
present witnesses and evidence. ECF No. 9-1 at 30 (confirming that Meyers received a copy
of the incident report, waived any witnesses, and had no documentary evidence to present).
The DHO made a written record noting the evidence relied on to find petitioner guilty and
the reasons for the sanctions imposed. Id.

Further, BOP records indicate that Meyers received a copy of the DHO report on the
day of the hearing. See ECF No. 9-1 at 4, 17, 30. Even if he did not receive the report at that
point, however, he received a duplicate copy on January 20, 2020. See id. at 4, 30. Meyers has
not argued that any delay in issuance of the DHO report to him prejudiced him in his ability

to file an administrative appeal. See Williams v. O’Brien, No. 7:08cv00424, 2008 WL 2943146,
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page 7of8 Pageid#: 133

at *2 n. 4 (W.D. Va. July 30, 2008) (noting that late delivery of DHO report to inmate did not
affect right to appeal DHO decision where he had an opportunity to show that delay was not
his fault); see also Orozco v. Breckon, No. 7:19cv00040, 2020 WL 1542094, at *2 (W.D. Va.
Mar. 31, 2020) (“It is not the mere fact of the government’s delay that violates due process,
but rather the prejudice resulting from such delay.” (quoting Consolidation Coal Co. v. Borda,
171 F.3d 175, 183 (4% Cir. 1999)). Thus, it appears that Meyers received the process he was
due in accordance with Wolff.

Meyers also asserts that there was insufficient evidence presented at the hearing to
show that he had committed the disciplinary infraction of which he was found guilty. ECF
No. 1 at 5. However, it is not the job of the courts to assess the weight of the evidence when
reviewing a prison disciplinary hearing, but only to determine whether the guilty finding has
support of some facts or any evidence at all. ‘Tyler v. Hooks, 945 F.3d 159, 170 (4th Cir. 2019)
(citing Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985)). “As
long as a hearing officer’s decision is supported by some evidence and the requirements of
Wolff have been met, the decision cannot be disturbed on judicial review.” Massengale v.
Streeval, No. 7:19-cv-543, 2020 WL 4227559, at *4 (W.D. Va. July 23, 2020). “[I]he relevant

question is whether there is any evidence in the record that could support the conclusion

 

reached by the disciplinary board.” Hill, 472 U.S. at 455-56; see also Tyler, 945 F.3d at 170
(quoting Hill, 472 U.S. at 455-56).

Here, the DHO relied on the reporting staff member, who certified that Meyers was in
possession of intoxicants; the evidence presented; and the admission of Meyers, who stated at

the hearing that he “had the intoxicants.” ECF No. 9-1 at 30. The court finds that this
Case 7:19-cv-00830-MFU-JCH Document 12 Filed 11/16/20 Page 8of8 Pageid#: 134

evidence provided a sufficient basis on which to find Meyers guilty of the disciplinary charge.

See Williams, 2008 WL 2943146, at *2 n.5 (finding that, given petitioner’s admission, “his

 

allegations do not suggest that the disciplinary hearing received insufficient evidence to
support the DHO’s finding . . .”).
CONCLUSION
For the foregoing reasons, the court GRANTS respondent Streeval’s motion to
dismiss or, alternatively, motion for summary judgment, ECF No. 8, and DISMISSES
Meyers’s motion for relief under 28 U.S.C. § 2241.

An appropriate Order will be entered.

Entered: /(— A = 2020

\w——
Michael F. Urbanski
Chief United States District Judge
